ARNOLD, Judge.
Defendant contends the evidence was insufficient to support her conviction under G.S. 90-108(a)(10). We agree. To withstand a motion to dismiss for insufficiency of the evidence, there must be substantial evidence of all material elements of the offense charged. State v. Keyes, 64 N.C. App. 529, 307 S.E. 2d 820 (1983). In ruling on a motion for dismissal, the trial judge must consider the evidence in the light most favorable to the State, and the State is entitled to every reasonable inference to be drawn from the evidence. Id.
General Statute 90-108(a)(10) provides that it shall be unlawful for any person “to acquire or obtain possession of a controlled substance by misrepresentation, fraud, forgery, deception, or subterfuge.” The evidence shows defendant was given a valid medical prescription entitling her to ten Percocet tablets, a controlled substance under State law. Defendant obtained only one Percocet tablet while possessing an altered prescription. The evidence indicates defendant did not obtain anything to which she was not entitled even though she attempted to gain more tablets by altering the prescription. The alteration of the prescription does not alter the fact that she was entitled to receive ten Per-cocet tablets, and in fact only received one tablet. The evidence would support a conviction for the attempt to obtain a controlled substance by fraud; however, the trial court refused to give an instruction on attempt and to submit it as a possible verdict. Since defendant did not receive more Percocet tablets than her original prescription authorized, the evidence will not support her conviction. The judgment of the trial court must therefore be
Reversed.
Judges Eagles and Parker concur.